Opinion filed August 1, 2013




                                      In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-12-00338-CR
                                   __________

              WILLIAM MICHAEL RODGERS, Appellant

                                         V.

                     THE STATE OF TEXAS, Appellee


                      On Appeal from the 90th District Court
                               Stephens County, Texas
                           Trial Court Cause No. F33331



                      MEMORAND UM OPI NI ON
      The trial court convicted William Michael Rodgers of the offense of theft of
property valued at $1,500 or more but less than $20,000, a state jail felony. After a
bench trial, the trial court found Appellant guilty, assessed his punishment at
confinement for two years in a state jail facility and a $5,000 fine, and sentenced
him accordingly. Appellant’s single challenge is to the sufficiency of the evidence
supporting his conviction for theft. We affirm.
                                 I. Trial Evidence
      Jeremy Blackman, a Stephens County deputy sheriff, responded to a
reported theft from a site on the A.S. Veale lease. Gene Scott Dalton, a service
contractor for Sheets Exploration, noticed that bearing halves and stuffing boxes
were missing from the site, and he reported the theft to the Stephens County
Sheriff’s Department. Dalton testified that part of his job was to check oil and gas
lease sites daily. On the day before he noticed that items were missing from the
lease, he saw the new stuffing boxes and the bearing halves on-site. But the next
day the gate was unlocked, empty boxes lay around the main pump, and the new
stuffing boxes and bearing halves were gone.         Dalton described the missing
bearing halves as “brass backs with [B]abbitt faces” primarily used in oil field
equipment and worth about $2,149.50.
      Deputy Blackman finished his interview with Dalton and contacted the
general manager of Erath Iron & Metal, Inc., Ron Alan Briseno, regarding the
stolen goods. He described the bearing halves and stuffing boxes to Briseno. After
Briseno spoke with Deputy Blackman, three individuals brought in brass bearing
halves to sell to Erath Iron. The appearance of the brass bearing halves was
consistent with Deputy Blackman’s description of the stolen property.
      When someone sells metal to Erath Iron, its employees must note the
person’s name, address, driver’s license number, license plate, and make and model
of the vehicle in which the goods were brought to Erath Iron. On this occasion,
Briseno noted that information and completed the sale. He then contacted Deputy
Blackman.
      From the information that Briseno provided him, Deputy Blackman was able
to locate the vehicle that was used to haul the goods to Erath Iron. Appellant was
                                         2
driving the vehicle, and two other men, Michael Nipp and Ezekiel Collins, were
passengers in the vehicle. When Deputy Blackman questioned the men about the
sale, Appellant told Deputy Blackman that he sold some iron that Nipp found in the
creek; Nipp told the deputy they sold some copper taken from an abandoned
residence; and Collins told the deputy they had found the metal.
      Dalton positively identified the bearing halves. Dalton testified that he knew
that the bearing halves recovered from Erath Iron were the bearing halves missing
from the lease because he could identify the markings on the Babbitt side of the
bearing halves. Deputy Blackman testified that the parts sold by Appellant to
Briseno matched the description of the stolen goods given by Dalton. Briseno
testified that Dalton went to Erath Iron and identified the bearing halves as “the
exact bearing halves that were taken from the lease.”
                                II. Issue Presented
      Appellant argues that the State failed to prove beyond a reasonable doubt
that he was guilty of theft of “bearing halves” from the A.S. Veale lease because
there was no direct evidence that he sold Sheets Exploration’s bearing halves,
which lacked serial numbers, to Erath Iron. The State argued that the evidence
proved beyond a reasonable doubt that Appellant had committed theft because
Dalton’s, Deputy Blackman’s, and Briseno’s testimony corroborated the allegation
that the bearing halves from Sheets Exploration were the ones stolen by Appellant
and sold to Erath Iron. The question before this court is: Did the State prove with
sufficient evidence that Appellant committed theft of bearing halves worth more
than $1,500 but less than $20,000?
                              III. Standard of Review
      We view the sufficiency of the evidence supporting a conviction in a light
most favorable to the verdict and ask “whether any rational trier of fact could have
found the essential elements of the offense beyond a reasonable doubt.” Garcia v.
                                         3
State, 367 S.W.3d 683, 686–87 (Tex. Crim. App. 2012) (citing Jackson v. Virginia,
443 U.S. 307, 319 (1979)). The trier of fact, the trial court, is the sole judge of the
credibility of the witnesses and the weight, if any, to be given to their testimony.
Id.; Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010) (plurality op).
We defer to the “responsibility of the trier of fact to fairly resolve conflicts in
testimony, to weigh the evidence, and to draw reasonable inferences from basic
facts to ultimate facts.” Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007)
(citing Jackson, 443 U.S. at 319 (1979)). We resolve any inconsistencies in the
testimony in favor of the verdict. Curry v. State, 30 S.W.3d 394, 406 (Tex. Crim.
App. 2000).
        The State may prove the elements of an offense by either direct or
circumstantial evidence. Hooper, 214 S.W.3d at 13. In a sufficiency review,
“[c]ircumstantial evidence is as probative as direct evidence in establishing the
guilt of an actor, and circumstantial evidence alone can be sufficient to establish
guilt.” Id. (citing Guevara v. State, 152 S.W.3d 45, 49 (Tex. Crim. App. 2004)).
We determine “whether the necessary inferences are reasonable based upon the
combined and cumulative force of all the evidence when viewed in the light most
favorable to the verdict.” Garcia, 367 S.W.3d at 687. If the record supports
conflicting inferences, we presume that the factfinder resolved the conflict in favor
of the prosecution and defer to that resolution. Id.; see Brooks, 323 S.W.3d at 899
n.13.
                            IV. Sufficiency of the Evidence
        Appellant urges in his sole issue that the evidence is insufficient to establish
the elements of theft. To prove the offense of theft, the State must prove that
Appellant appropriated property valued between $1,500 and $20,000 with the
intent to deprive the owner of the property and without the owner’s effective
consent. TEX. PENAL CODE ANN. § 31.03(a) (West Supp. 2012). Appellant does
                                            4
not individually dispute each element of the offense; Appellant suggests only that
the evidence is insufficient because there is no direct evidence that he committed
the theft.
       Appellant urges that the evidence fails to establish that the bearing halves
claimed by Dalton as those owned by Sheets Exploration were the exact bearing
halves sold to Erath Iron. However, it is unnecessary for the State’s evidence to
exclude every other possible hypothesis but that of the accused’s guilt, as long as
sufficient links connect the accused to the crime. Sonnier v. State, 913 S.W.2d 511,
516 (Tex. Crim. App. 1995); Benson v. State, 240 S.W.3d 478, 482 (Tex. App.—
Eastland 2007, pet. ref’d); Harris v. State, 133 S.W.3d 760, 764–65 (Tex. App.—
Texarkana 2004, pet. ref’d). Appellant sold several items similar to those taken
without there being any variance between Dalton’s description and the items
Appellant sold to Erath Iron.
       It is well established that a factfinder can determine the identity and
ownership of stolen property from circumstantial evidence. See Jordan v. State,
707 S.W.2d 641, 644–45 (Tex. Crim. App. 1986) (“Proof of ownership may be
made by circumstantial evidence, just as any other issue in a criminal case.”);
Jones v. State, 458 S.W.2d 89, 91–92 (Tex. Crim. App. 1970) (“[A]rticles in an
accused’s possession may be identified by circumstantial evidence as well as by
direct testimony. If it appears it or they correspond with articles that were stolen,
the question may go to the jury.”).
       Here, Dalton described the missing bearing halves as “brass backs with
[B]abbitt faces” worth $2,149.50 and used in oil field equipment.             Dalton
positively identified the bearing halves by the wear pattern on the Babbitt side.
Dalton testified that he knew the bearing halves recovered from Erath Iron were
the bearing halves from the A.S.Veale lease because he could identify the markings
on the Babbitt side of the bearing halves.
                                             5
      Briseno said three individuals brought in brass bearing halves consistent
with Deputy Blackman’s description of the stolen property. Briseno recorded the
required information about Appellant and completed the sale. Deputy Blackman
identified the parts sold to Briseno as matching the description given by Dalton.
Briseno testified that Dalton went to Erath Iron and identified the bearing halves as
“the exact bearing halves that were taken from the lease.”
      Deputy Blackman questioned Appellant and two others about the sale;
Appellant told Deputy Blackman that he sold some iron that Nipp found in the
creek, while Nipp and Collins gave different accounts.            Deputy Blackman
identified the bearing halves as the same ones that Dalton described as stolen. We
hold that the evidence is sufficient to support Appellant’s conviction.
                                   V. Conclusion
      Viewing the evidence in the light most favorable to the verdict, a rational
factfinder could reasonably have found that the bearing halves described at trial as
those sold to Erath Iron by Appellant were those stolen from Sheets Exploration at
the A.S. Veale lease. Therefore, the State proved with sufficient evidence that
Appellant committed theft of bearing halves worth more than $1,500 but less than
$20,000. We overrule Appellant’s sole issue on appeal.
                              VI. This Court’s Ruling
      We affirm the judgment of the trial court.



                                                     MIKE WILLSON
August 1, 2013                                       JUSTICE
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.

                                          6